412 F.2d 861
UNITED STATES of America, Plaintiff-Appellant,v.$3,463.00 IN UNITED STATES CURRENCY AND COIN, Defendant-Appellee.
No. 26777.
United States Court of Appeals Fifth Circuit.
July 2, 1969.

Appeal from the United States District Court for the Southern District of Mississippi at Hattiesburg; Dan M. Russell, Jr., Judge.


1
Robert E. Hauberg, U. S. Atty., Joseph E. Brown, Jr., Asst. U. S. Atty., Jackson, Miss., for appellant.


2
Jules A. Schwan, Edward G. Tremmel, Biloxi, Miss., for appellee.


3
Before COLEMAN and GODBOLD, Circuit Judges, and SCOTT, District Judge.

ORDER

4
This case was argued and submitted at Houston, Texas, on February 21, 1969. Decision has been held in abeyance pending the decision of the Supreme Court in No. 477, October Term, 1968, United States v. U. S. Coin and Currency [same style, United States Court of Appeals, Seventh Circuit, 379 F.2d 946.]


5
On May 26, 1969, [395 U.S. 918, 89 S. Ct. 1768, 23 L. Ed. 2d 236] the Supreme Court ordered No. 477 to be restored to the calendar for reargument, which will not take place until the next term. The decision of the Supreme Court in No. 477 will obviously control the decision in the case sub judice.


6
Therefore, it is ordered, that further consideration and decision of this appeal shall be held in abeyance pending the decision of the Supreme Court in No. 477.


7
Further ordered that counsel for the parties be served with a copy of this Order and that they be directed to call the attention of this Court to this appeal when the Supreme Court acts finally on No. 477.


8
                     FOR THE PANEL
            (Signed) J. P. COLEMAN
                   Presiding Judge